Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


   Civil Action No. 20-cv-00552-CMA-NRN

   CURTIS PARK GROUP, LLC,

   Plaintiff,

   v.

   ALLIED WORLD SPECIALTY INSURANCE COMPANY

   Defendants.


                ORDER ON DEFENDANT’S MOTION TO COMPEL [DKT #85]
                  AND NON-PARTY MILENDER WHITE RESIDENTIAL’S
                      MOTION TO QUASH SUBPOENA [DKT. #95]


           This matter came before the Court on March 12, 2021 for argument on

   Defendant Allied World Specialty Insurance Company’s (“Allied World”) Motion to

   Compel Compliance of Subpoena to the Vertex Companies, Inc. (“Vertex”) (Dkt. #85),

   and Non-Party Milender White Residential LLC’s (“Milender White”) Motion to Quash

   Subpoena Served on its Consulting Expert, the Vertex Companies, Inc. Dkt. #95. The

   two motions mirror each other and address the same subject matter.

           Defendant Allied World seeks to compel production of written analysis and other

   documents from Vertex, an engineering company hired by third-party Milender White.

   Milender White, for its part, asserts that Vertex was hired as a consultant in anticipation

   of litigation and the material which Defendant seeks to compel from Vertex is covered

   both by the attorney-client privilege and by the privilege reflected in Rule 26(b)(4)(D)—

   as “facts known or opinions held by an expert who has been retained or specially
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 2 of 17




   employed by another party in anticipation of litigation or to prepare for trial and who is

   not expected to be called as a witness at trial.”

          As background, this is an insurance coverage case arising from a Builders’ Risk

   insurance policy issued by Allied World covering construction of a condominium project.

   Plaintiff Curtis Park owns and is the developer of the condominium project. Non-Party

   Milender White acted as the Curtis Park’s general contractor on the project. The

   condominium project had a concrete slab that experienced deflection and cracking.

   Curtis Park has sued Allied World seeking coverage for its losses. In preparing to

   submit its insurance claim to Allied World arising out of the issue with the concrete slab,

   Curtis Park and its counsel, along with Curtis Park’s insurance broker, sought and

   received information from Milender White, and those parties shared draft documents

   back and forth before the claim was finalized and submitted to Allied World.

          Vertex is an engineering company that is involved in this case in two different

   ways. First, in support of its underlying claim to Defendant Allied World, Curtis Park

   submitted its claim narrative and supporting documentation outlining the investigation

   into the cause and potential solutions to fix the excess slab deflection at issue in this

   action. Within that claim narrative was information reflecting Vertex’s involvement with

   the project. Vertex had been hired by Milender White to provide “3rd Party Structural

   Engineering oversight and input on the data collected by the various investigative

   entities as well as peer review of the initial design provided by the Structural Engineer of

   Record (KL&A).” Dkt. #85-3. Milender White agrees that this was the case but adds that

   Vertex was hired as a consulting expert after the slab deflection occurred to assist in the

   investigation into the cause of the collapse and to comment on proposed solutions. Per




                                                 2
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 3 of 17




   the affidavit of Darren Hinton, Construction Executive and Senior Vice President with

   Milender White:

                 In late December 2017, unexpected deflection was discovered in the
          concrete deck slab (the “Slab Defection” about the parking garage of the Project.
          Following that discovery, I worked with representatives of the Project’s owner,
          Curtis Park Group, LLC (“Curtis Park”) to investigate the Slab Deflection to
          assess the property damage and determine the cause.

                 In connection with that investigation, and in anticipation of litigation over
          the damage caused by the Slab Deflection, Milender White’s counsel engaged a
          third-party engineering consultant, The Vertex Companies, Inc. (“Vertex”), to act
          as a non-testifying consulting expert.

                 Vertex analyzed and interpreted data collected during the investigation
          into the cause of the Slab Deflection to help Milender White and its counsel
          determine whether the damage was the fault of any party involved in
          construction, or whether it was due to some other cause.

                Vertex’s analysis was kept confidential, and any communications
          regarding its legal implications were restricted to Milender White, Curtis Park,
          and their respective counsel.

                 Ultimately, Vertex’s analysis helped lead to the conclusion that the Slab
          Deflection was not caused by any defect in the construction process.

   Affidavit of Darren Hinton. Dkt. #95-8. Milender White concedes that Vertex’s analysis

   reflects or was part of the basis for the “driving theory behind this lawsuit, i.e., that Allied

   World denied Curtis Park’s insurance claim in bad faith and inter alia relied upon

   incorrect conclusions not supported by fact when it concluded the damages was caused

   by defective work.” Dkt. #95 at 13. As part of its claim to Allied World, Curtis Park

   submitted the costs associated with Vertex’s work. See Dkt. #85-4 at 3 (reflecting claim

   for $11,655.00 for “Vertex—Engineering peer review”). See also Dkt. #85-5 (detailed

   invoices reflecting Vertex’s engineering services for Milender White).

          Beyond Milender Whites’s retention of Vertex prior to the submission of the claim

   and the filing of any lawsuit, Curtis Park also retained a separate group within Vertex to



                                                  3
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 4 of 17




   serve as its testifying expert on construction costs and owner included costs. The

   instant motions to quash and compel relate only to Vertex’s project file and

   documentation created during its engagement by Milender White, not Vertex’s file and

   documentation related to its subsequent retention by Curtis Park as a testifying expert.

                 The Documents at Issue

                 Allied World seeks via subpoena from Vertex, among other things, its

   “entire and complete physical file and electronically stored information concerning”

   Vertex’s involvement on the condominium project, including correspondence, notes,

   reports, and documents related to “results of investigations and testing associated in

   any way to the investigation and/or determination of the cause of the excess downward

   deflection of the elevated concrete slab/podium deck located at the Project.” Dkt. #95-1

   at 5 (subpoena).

          Allied World’s Arguments to Compel and Milender White’s Objections

          Allied World argues that Vertex was heavily involved in the analysis and

   oversight of the repairs for the defective concrete slab, which is at the center of this

   litigation. The requested documents are indisputably relevant to the dispute about what

   caused the slab deflection. Vertex conducted analysis and oversight of the repairs and

   continued to conduct peer reviews throughout the duration of the project. Vertex’s

   invoices and associated costs were submitted as part of the insurance claim to Allied

   World, seeking reimbursement for services Vertex performed on the project.

          Allied World first argues that Vertex waived any objections because it did not

   comply with the terms of F.R.C.P. 45 which requires any written objections to be served

   before the earlier of the time specified for compliance or 14 days after the subpoena is




                                                 4
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 5 of 17




   served. Vertex did not provide any written objections, nor did it communicate its

   intention to disregard the subpoena. Instead, it was Milender White who notified Allied

   World’s counsel of Milender White’s objections to the subpoena, claiming an ownership

   interest in the requested documents and the existence of the consulting privilege

   between Milender White and Vertex. But Milender White also failed to file a motion to

   quash or modify the subpoena, despite its objections concerning the disclosure of

   privileged matter, until after Allied World filed its Motion to Compel. See Rule

   45(d)(3)(A).

          As to the consulting privilege, Allied World insists that per the terms of Rule

   26(b)(4)(D), Milender White cannot raise the consulting privilege due to its status as a

   non-party to the case. See Dkt. #85 at 4-5 (citing Arkansas River Power Authority v. The

   Babcock & Wilcox Company, 310 F.R.D. 492, 497-498 (D. Colo. 2015)).

          Finally, Allied World disagrees that the attorney-client or work product privileges

   apply. In Allied World’s view, these requested documents are not attorney-driven work

   product created in anticipation of litigation. The material in question was, instead,

   material created by Vertex as a peer reviewer for the project.

          For its part, Milender White makes several objections in its Motion to Quash.

   First, it insists that it has a legitimate proprietary interest in objecting to the subpoena

   because it paid for and owns all of Vertex’s work product with respect to the project.

          Second, Milender White asserts that it has, from its own files, already produced

   much of what is being requested by Allied World in response to an identical subpoena

   that previously was served on Milender White. Milender White represents that all the

   underlying data (including test results, photographs, or other raw data) on which Vertex




                                                  5
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 6 of 17




   relied to make its analysis has already been produced. The only material that has not

   been produced consists of Vertex’s notes and documents that may reflect or contain

   Vertex’s analysis of the underlying raw data. Milender White essentially argues that with

   raw data that has already been produced to Allied World, Allied World can make its own

   analysis and come to its own conclusions using its own experts.

          Finally, Milender White claims that the subpoena must be quashed because it

   seeks privileged information, citing the consulting privilege, the attorney-client privilege,

   and the work-product doctrine. Milender White says it “relied upon Vertex’s engineering

   expertise to help interpret the data collected during the investigation into the cause of

   the Slab Deflection. Vertex’s expert analysis was used to advise and inform Milender

   White and Curtis Park in anticipation of a potential dispute over the cause of the

   damage.” Dkt. #95 at 11-12. Milender White cites Leprino Foods Company v. DCI, Inc.,

   13-cv-02430-RM-KMY, 2014 WL 2922667 (D. Colo. 2014) for proposition that experts

   engaged to help parties jointly investigate damage and avoid litigation are “consulting

   experts” under Rule 26.

          Milender White also cites my prior decision of November 30, 2020, where I ruled

   that communications to or from Curtis Park’s counsel and Milender White did not waive

   the Curtis Park’s attorney-client or work product privileges because of the need for

   Curtis Park’s counsel to communicate with its general contractor to obtain information in

   formulating the insurance claim. See Dkt. #64 at 8 (“The Court sees no reason draw a

   bright line between Curtis Park and its general contractor, Milender White, and deem

   any of those communications to have waived the attorney-client privilege.”). Milender

   White thus argues that the attorney-client and consultant privileges should extend




                                                 6
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 7 of 17




   beyond the actual party in the case, Allied World, to encompass Milender White and

   anyone Milender White may have hired to investigate the slab deflection. See Dkt. #95

   at 12 n. 4 (citing GSL Group, Inc. v. Travelers Indem. Co., 18-cv-00746-MSK-SKC,

   2020 WL 4282291 at *6-8 (D. Colo. July 24, 2020) (third party who identified property

   damage, identified necessary repairs and costs, and helped pursue claim against

   insurer on plaintiff’s behalf did not destroy privilege because he was an “information

   giver”)).

                                     LEGAL STANDARDS

          The proper scope of discovery is “any nonprivileged matter that is relevant to any

   party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.

   26(b)(1). Federal courts have held that the scope of discovery under Rule 26 is broad.

   See Gomez v. Martin Marietta Corp., 50 F.3d 1511, 1520 (10th Cir.1995); Sanchez v.

   Matta, 229 F.R.D. 649, 654 (D.N.M. 2004) (“The federal courts have held that the scope

   of discovery should be broadly and liberally construed to achieve full disclosure of all

   potentially relevant information.”). The federal discovery rules reflect the courts’ and

   Congress’ recognition that “[m]utual knowledge of all the relevant facts gathered by both

   parties is essential to proper litigation.” Hickman v. Taylor, 329 U.S. 495, 507 (1947). As

   a result of this policy, subject to proportionality limitations, Rule 26 “contemplates

   discovery into any matter that bears on or that reasonably could lead to other matter

   that could bear on any issue that is or may be raised in a case.” Anaya v. CBS Broad.,

   Inc., 251 F.R.D. 645, 649–650 (D.N.M. 2007).

          “Federal Rule of Civil Procedure 26(b)(1) provides for access to all information

   ‘relevant to the subject matter involved in the pending action’ unless the information is




                                                 7
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 8 of 17




   privileged. If a privilege exists, information may be withheld, even if relevant to the

   lawsuit and essential to the establishment of [a] plaintiff's claim.” Baldrige v. Shapiro,

   455 U.S. 345, 360 (1982) (quoting Fed. R. Civ. P. 26(b)(1)); see also S.E.C. v.

   Graystone Nash, Inc., 25 F.3d 187, 190–91 (3d Cir.1994) (“The Rules of Civil Procedure

   recognize the need for exercise of the privilege. Rule 26(b)(5) provides that claims of

   privilege may be made to withhold material otherwise subject to discovery.”). Because

   privileges have the effect of withholding relevant information from the finder of fact, they

   should be narrowly construed. See Montgomery v. Leftwich, Moore & Douglas, 161

   F.R.D. 224, 225 (D. D.C. 1995).

          Fed. R. Civ. P. 45(d)(3)(A)(iii) requires a court to quash or modify a subpoena

   that: “requires disclosure of privileged or other protected matter, if no exception or

   waiver applies.” R & D Film 1, LLC v. Does 1–66, Case No. 13–cv–00433–WYD–MEH,

   2013 WL 4052425, at * 1 (D. Colo. Aug. 1, 2013) (noting that no other grounds for

   quashing a subpoena are listed in the rule). “A party seeking to quash a subpoena

   duces tecum has a particularly heavy burden as contrasted to a party seeking only

   limited protection.” In re Coordinated Pretrial Proceedings in Petroleum Prod. Antitrust

   Litig., 669 F.2d 620, 623 (10th Cir.1982).

          The attorney-client privilege “is established by the act of a client seeking

   professional advice from a lawyer and extends only to confidential matters

   communicated by or to the client in the course of gaining counsel, advice, or direction

   with respect to the client's rights or obligations.” People v. Tucker, 232 P.3d 194, 198

   (Colo. App. 2009). Moreover, “the privilege ‘applies only to statements made in

   circumstances giving rise to a reasonable expectation that the statements will be treated




                                                 8
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 9 of 17




   as confidential.’” Id. (quoting Wesp v. Everson, 33 P.3d 191, 197 (Colo. 2001)). Thus, in

   order for the privilege to apply, the communication must both relate to the provision of

   legal advice and be made confidentially.

          The work-product doctrine is governed by a uniform federal standard, Frontier

   Refining Inc. v. Gorman–Rupp Company, Inc., 136 F.3d 695, 702 n.10 (10th Cir.1998),

   and is interpreted under both Fed. R. Civ. P. 26(b)(3) and Hickman. See In re Qwest

   Commc'ns Intern., Inc., 450 F.3d 1179, 1184 n.3, 1186 (10th Cir.2006); United States v.

   Deloitte, LLP, 610 F.3d 129, 136 (D.C.Cir.2010) (Hickman provides work-product

   protection for intangible work product independent of Rule 26(b)(3), which applies only

   to documents and tangible things). “A document is protected by the work product

   privilege if it was prepared in anticipation of litigation by another party or that party's

   representative, and was intended to remain confidential.” Aull v. Cavalcade Pension

   Plan, 185 F.R.D. 618, 624 (D.Colo.1998).

          “The general rule is that a party has no standing to quash a subpoena served

   upon a third party, except as to claims of privilege relating to the documents being

   sought . . . [or] upon a showing that there is a privacy interest applicable.” Windsor v.

   Martindale, 175 F.R.D. 665, 668 (D.Colo.1997). Further, an objecting party has standing

   to move to quash a subpoena issued to a nonparty if it “claims some personal right or

   privilege with regard to the documents sought.” Carbajal v. Serra, Case No. 10–cv–

   02862–REB–KLM, 2012 WL 2215677, at *2 (D. Colo. June 15, 2012) (citing 9A

   WRIGHT, MILLER, KANE, & MARCUS, FED. PRAC. & PROC. CIV. § 2459 (3d ed.)).

   See also United States v. Gonzales, No. 10–cr–00396–CMA, 2010 WL 3853324, at *2

   (D. Colo. Sept. 8, 2010) (citation omitted) (“A party only has standing to move to quash




                                                  9
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 10 of 17




    the subpoena issued to another when the subpoena infringes upon the movant's

    legitimate interests.”).

           The burden is upon Milender White as the sponsor of the motion to quash to

    show that it has a privacy interest or that some other privilege applies. Centurion

    Industries, Inc. v. Warren Steurer & Assoc., 665 F.2d 323 (10th Cir.1981).

                                             DECISION

           I come to the following conclusions. First, I do agree that Milender White has the

    right to object on Vertex’s behalf to the subpoena. Milender White says that Vertex was

    hired by it to assist in the analysis of the failure and Vertex’s work product was paid for

    by Milender White. To the extent that Milender White is arguing that Vertex was its

    consultant and the documents at issue are covered by the consultant privilege, Milender

    White is at least entitled to make the argument on behalf of Vertex. See Leprino Foods,

    2014 WL 2922667, at *4 (citing Carbajal, supra, for proposition that a party may move to

    quash a subpoena where the moving party claims some personal right or privilege with

    respect to the documents sought). Here, Milender White arguably has a proprietary

    interest in the documents sought and also claims infringement on the attorney-client and

    consultant privileges. I find that is a sufficient basis to grant Milender White standing to

    challenge the subpoena. Malibu Media v. Doe, Civ. No. 12-cv-02598-REB-MEH, 2013

    WL 24526 (D. Colo Jan. 2, 2013) at *2 (explaining that court may quash a subpoena

    served on a third party based on claim of privilege, personal interest, or proprietary

    interest).

           Second, as stated at oral argument, I do not find that either Milender White or

    Vertex has waived any objections to the subpoena or waived the right to seek to quash




                                                 10
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 11 of 17




    the subpoena. I find that Milender White attempted to confer in good faith, wrote an

    appropriate objection letter to Allied World, and filed a Motion to Quash. While the

    Motion to Quash may have been filed later than would have been ideal, I find that

    Milender White acted in good faith in objecting and bringing its objections before the

    Court. See Premier Election Solutions, Inc. v. SysTest Labs, Inc., Civ. No. 09-cv-01822-

    WDM-KMT, 2009 WL 3075597 at *12-13 (D. Colo. Sept. 22, 2009) (explaining that

    where a subpoenaed witness is a nonparty acting in good faith, in unusual

    circumstances and for good cause, the failure to act timely will not bar consideration of

    objections). Here, Milender White was in repeated contact with Allied World’s counsel

    regarding both the subpoena to Milender White itself and the Vertex subpoena and had

    fairly communicated its position regarding the allegedly privileged documents. This

    court's overarching responsibility is to “secure the just . . . determination of every action

    and proceeding.” Fed.R.Civ.P. 1. Further, “when an act may or must be done within a

    specified time, the court may, for good cause, extend the time . . . after the time has

    expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P.

    6(b)(1)(B).

           Therefore, I do find that Milender White has the right to object to the subpeona

    on Vertex’s behalf. But, after considering Milender White’s objections and arguments, I

    reject and overrule those objections and arguments. The Motion to Quash will be denied

    and the Motion to Compel will be granted.

           The basis for my decision is that I am not persuaded that the requested

    documents are covered by any privilege, whether it be the consultant privilege, the

    attorney-client privilege, or the work-product privilege/doctrine. The party asserting




                                                 11
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 12 of 17




    attorney-client privilege or work-product protection has the burden of clearly showing

    that either or both apply. Barclaysamerican Corporation v. Kane, 746 F.2d 653, 656

    (10th Cir.1984); Peat, Marwick, Mitchell & Co. v. West, 748 F.2d 540, 542 (10th

    Cir.1984). Here, Milender White has not met its burden of showing that any privilege

    applies.

           The sole evidentiary basis for the privilege claims are the one line in Mr. Hinton’s

    affidavit stating in a conclusory manner that “in anticipation of litigation over the damage

    caused by the Slab Deflection, Milender White’s counsel engaged a third-party

    engineering consultant, [Vertex] to act as a non-testifying consulting expert.” Dkt. #95-8

    at 2 ¶5. But the reality is that Milender White, as contractor on the project, was going to

    have to investigate the unexpected slab deflection in any event “to assess the property

    damage and determine the cause.” Id. at ¶4.

           Based on what I glean from the relatively sparse record, involvement of Milender

    White’s counsel was secondary to the reality that Milender White needed to figure out

    what had happened with the slab and also needed to monitor the potential fixes for the

    problem. There is no evidence showing that this was a legal need, rather than a

    business need. This was part of the business of being a contractor on a project—when

    something fails, one investigates to determine what has gone wrong and how to fix it.

    There is no non-conclusory evidence suggesting that this investigation that was

    primarily or predominately done “in anticipation of litigation.” From all appearances, this

    was part and parcel with Milender White’s business as a general contractor that had

    experienced a serious failure on a project. It had to do an investigation and report to the

    project owner—Curtis Park.




                                                 12
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 13 of 17




           The claim narrative description of Vertex’s work confirms that this was the case –

    describing Vertex’s work as “3rd Party Structural Engineering oversight and input on the

    data collected by the various investigative entities as well as peer review of the initial

    design provided by the Structural Engineer of Record (KL&A).” I conclude that Vertex’s

    contracted work for Milender White (which did not have in-house engineering

    resources), was part of Milender White’s business activity, rather than an investigation

    or communication for the purpose of giving or receiving legal advice. Milender White

    cannot cloak with privilege conduct and communications that necessarily and normally

    would have occurred in the context of its non-legal business operations. To this extent,

    Milender White’s effort to assert privilege over the Vertex documents is similar to an

    insurance company that uses an attorney to investigate a claim. Just because a lawyer

    did it, does not mean it is necessarily privileged. Communications with the lawyer are

    only privileged if they are for the purpose of giving or receiving legal advice, not if they

    are part of the insurance company’s normal business of adjusting a claim. See

    generally, Menapce v. Alaska National Ins. Company, 20-cv-00053-REB-STV, 2020-WL

    6119962 (D. Colo. Oct. 15, 2020) (providing a detailed and comprehensive overview of

    the privilege and work-product considerations under Colorado law when a lawyer is

    involved in adjusting an insurance claim); see also Dkt. #63 at 12-13 (Order of Nov. 30,

    2020 holding that communications between Nelson Forensics and JS Held on the one

    hand, and counsel for Allied World on the other, were not work product or otherwise

    privileged because they were part of the insurer’s adjustment function).

           Outside of the insurance context, courts in this District considering privilege

    questions arising from communications that have both a legal and business purpose




                                                  13
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 14 of 17




    have looked to see whether the legal purpose was the “dominate purpose” or

    “predominate[d]” over the business purpose or instead whether the legal purpose was

    “merely incidental” to the business purpose. See, e.g., RCHFU, LLC v. Marriott

    Vacations Worldwide Corp., No. 16-CV-1301-PAB-GPG, 2018 WL 3055774, at *3 (D.

    Colo. May 23, 2018) (holding that “[w]here business and legal advice are intertwined,

    the legal advice must predominate for the communication to be protected” and “[w]hen

    the legal advice is merely incidental to business advice, the privilege does not apply”

    (quotations omitted)); Bonanno v. The Quizno's Franchise Co., LLC, No. 06-CV-02358-

    WYD-KLM, 2008 WL 1801173, at *3 (D. Colo. Apr. 18, 2008) (finding that “the

    ‘dominant purpose’ of many of the communications appears to have been to provide

    legal advice and strategy to the corporation, although business advice and strategy

    [we]re also incorporated”). Nothing presented to me suggests that the dominant

    purpose of hiring Vertex was for obtaining legal advice or developing a legal strategy for

    Milender White.

           On the issue of the consultant privilege, I do not believe that Milender White,

    which is a non-party to this case, may withhold the relevant subpoenaed documents

    based on Rule 26(b)(4)(D). While aot a party to this case, Milender White apparently

    seeks, by some transitive property, to assert the consultant or “non-testifying expert”

    privilege to cover the hiring of its own consulting expert because it was the general

    contractor to a party, Curtis Park. I do not think that the consultant privilege extends so

    far.

           First, as noted above, I am not persuaded that Vertex’s hiring was for a legal

    purpose of educating Milender White in anticipation of litigation. But second, and more




                                                 14
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 15 of 17




    important, the law in this District appears to be that the consultant or “non-testifying

    expert” privilege rule reflected in Rule 26(b)(4)(D) may only be invoked by a party to the

    litigation. By its very terms, the Rule protects from discovery only the “facts known or

    opinions held by an expert who has been retained or specially employed by another

    party in anticipation of litigation or to prepare for trial who is not expected to be called as

    a witness at trial.” (emphasis added). “The rule is designed to promote fairness by

    precluding unreasonable access to an opposing party’s diligent trial preparation.”

    Durflinger v. Artiles, 727 F.2d 888, 891 (10th Cir. 1984) (emphasis added). In keeping

    with this underlying policy, courts have “not allowed parties to discovery factual

    knowledge and opinions possessed by an opposing party’s consultative experts where

    the experts acquired information (1) through their employment with the opposing party

    and (2) in anticipation of the underlying litigation.” Rocky Mountain Natural Gas Co. v.

    Industrial Mechanics, Inc., 166 F.R.D. 481, 482 (D. Colo. 1996).

           By contrast, where an expert was hired by a non-party, before litigation was filed,

    Rule 26(b)(4)(D) has been held not to apply. See Arkansas River Power Authority v.

    The Babcock and Wilcox Company, 310 F.R.D. 492, 497-498 (D. Colo. 2015) (noting

    that the objecting non-party had not cited, “and the court has not found, any case in

    which a non-party has been permitted to invoke Rule 26(b)(4)(D) in a case where it is

    not a party”). Judge Wang’s decision in Arkansas River Power is applicable here. I do

    not find that the rule may be invoked by Vertex or Milender White to prevent discovery

    of Vertex’s analysis of the cause of the slab defection.

           One might consider this decision to be inconsistent with some of my prior

    discovery decisions in this case. See Dkt. #46 (Order of 9/9/2020, holding that the




                                                  15
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 16 of 17




    underlying notes and other materials of Dr. Harris, Curtis Park’s own retained

    engineering expert, are covered by the work product privilege and should not be

    produced) and Dkt. #64 (Order of 11/30/2020, holding that Curtis Park did not waive the

    attorney-client privilege when its counsel communicated with IMA and/or Milender

    White).

           There is no inconsistency in these decisions. First, Dr. Harris was a non-testifying

    consultant, hired by counsel for Curtis Park, a party in this case, for the purpose

    formulating the claim to the insurance company. Milender White is not a party. Milender

    White has its own pressing business reasons for determining the cause of the slab

    deflection and monitoring the process of fixing the cracked slab.

           Second, with respect to Dkt. #64, the decision that permitted Curtis Park’s

    counsel to communicate with Milender White as Curtis Park’s contractor without waiving

    privilege, that decision was limited only to communications that contained or requested

    legal advice and did not apply to purely factual information. See Dkt. #64 at 10-11.

    Here, there is no suggestion that Vertex was communicating with Milender White or

    Curtis Park’s legal counsel. As far as I can tell from the limited information containing

    the briefing, I have no reason to think that Vertex’s notes, analyses and conclusions are

    anything other than factual, as opposed to legal in nature.

           The overriding and consistent principle underlying these decisions is that the

    discovery process, and ultimately the trial (if it comes to that), are intended to be a part

    of a search for truth. See Hickman v. Taylor, 329 U.S. 495, 501 (1947) (“Thus civil trials

    in the federal courts no longer need be carried on in the dark. The way is now clear,

    consistent with recognized privileges, for the parties to obtain the fullest possible




                                                 16
Case 1:20-cv-00552-CMA-NRN Document 104 Filed 03/17/21 USDC Colorado Page 17 of 17




    knowledge of the issues and facts before trial.”). Privileges against forced disclosure,

    are “exceptions to the demand for every man’s evidence are not lightly created nor

    expansively construed, for they are in derogation of the search for truth.” United States

    v. Nixon, 418 U.S. 683, 710 (1974).

             Here, the critical factual questions in this case are (1) what caused the slab

    deflection and (2) whether that cause is excluded from insurance coverage. The Vertex

    analysis and documents are clearly relevant. The Vertex analysis was cited as a basis

    for the Curtis Park claim. Milender White has not met its burden of showing that there

    exists any valid privilege that would justify withholding these relevant subpoenaed

    documents.

                                           CONCLUSION

             It is hereby ORDERED that Defendant Allied World’s Motion to Compel [Dkt.

    #85] is GRANTED to the extent that Vertex (or Milender White) has withheld any

    additional material that has not previously been produced by Milender White; it is further

             ORDERED that Non-Party Milender White’s Motion to Quash [Dkt. #95] is

    DENIED.


    Dated:          March 17, 2021


                                                BY THE COURT




                                                N. Reid Neureiter
                                                United States Magistrate Judge




                                                  17
